Citation Nr: 1436698	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-42 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 1975 with additional service in the United States Air Force Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a July 2010 hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.

This case was most recently brought before the Board in September 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include requesting VA treatment records, verifying Veteran's United States Air Force Reserve service, and providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

A right shoulder disability was not manifested in active service; and any current right shoulder disability is not otherwise etiologically related to such service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through April and June 2007 notice letters sent to the appellant that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his service connection claim and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded a VA examination in November 2011.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds this VA examination adequate for the purposes of the instant claim, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides a full rationale for the etiological opinion provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  MRI results revealed that the Veteran has arthritis of the right shoulder.  July 1010 VA Treatment Records.  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  As the Veteran has been diagnosed with a chronic disease the provisions of 38 C.F.R. § 3.303(b) as they pertain to continuity of symptomatology are applicable in this case.  Furthermore, arthritis is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran asserts service connection for a right shoulder disability as directly related to active service, identifying in-service sports activities and/or lifting of heavy objects as the cause.  While the evidence reveals that the Veteran currently suffers from a right shoulder disability, diagnosed as severe glenohumeral arthrosis, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.

The Veteran stated that he thought he sought treatment for his shoulder in service but was not for sure.  July 2010 Board Hearing Testimony page 8.  However, the Veteran's service treatment records do not indicate the Veteran received treatment for his right should in service.  Furthermore, the Veteran's service treatment records do not include a Report of Medical History or Report of Medical Examination performed at discharge.  Without record of in-service treatment for a right shoulder condition or evidence of the existence of a right shoulder condition at service discharge, the Board concludes that any in-service shoulder pain was acute and not evidence of a chronic right shoulder disability.  

Post-service medical treatment for a right shoulder disability is first documented by a February 1980 VA Medical Center Denver treatment note.    The Board notes this is approximately four years following the Veteran's separation from active service.  

When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247.  The record contains a current diagnosis of a right shoulder disability and evidence of in-service sports activity and lifting of heavy objects.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

The Veteran has been afforded multiple examinations.  A February 1995 VA examination indicated a right shoulder disability.  While the examination report does not include an etiological opinion, the "history and present status" section states the Veteran "... had a history of right shoulder pain which usually hurts from the base of the neck.  This is usually noted with weather changes.  This started in 1980 when he fell off the back of the truck."  A more recent examination, performed in November 2011, addressed the nature and etiology of Veteran's right shoulder disability.  Following a review of the Veteran's pertinent medical history and a clinical examination of the Veteran, the VA examiner opined that it is less likely than not the Veteran's right shoulder disability was incurred in or caused by active duty service.  In this regard, the VA examiner noted there were no in-service treatment records evidencing shoulder pain or treatment for shoulder pain within a year of service discharge.  Additionally, the VA examiner pointed to the fact that the Veteran's current employment required lifting and moving objects and indicated that this would have a more negative bearing on the Veteran's shoulder condition than any injury that happened more than 30 years ago.  

The Board has also considered whether service connection is warranted based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker, supra.  In this regard, the Board acknowledges the Veteran's testimony that he experienced shoulder pain throughout service.  However, as noted, the Veteran did not seek treatment for his right shoulder until 1980, four years after service discharge, and has not indicated that he continued to have shoulder pain between service discharge and first treatment.  See July 2010 Board Hearing Testimony page 11, February 1980 Denver VA Medical Center Treatment Records.  Accordingly, the Board finds that the evidence of record does not support a finding that the Veteran suffered from right shoulder pain continuously since active service, and service connection is not warranted on this basis.  

Further, as there is no evidence of right shoulder arthritis within one year of service discharge, the presumption of service connection does not apply in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board takes note of the fact that the Veteran had a period of service with the United States Air Force Reserve.  While service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service and the term "active military, naval, or air service" includes active duty, any period of active duty for training  (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.6(a), 3.303.  However, the Veteran has not asserted nor does the evidence of record indicate his rights shoulder disability was incurred in or aggravated by ACDUTRA or INACDUTRA.  

The Board also acknowledges the Veteran's assertions that his current right shoulder disability is the result of in-service sports activities and/or lifting of heavy objects.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, shoulder discomfort, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).
 
In sum, the Board finds that there is no evidence of a chronic right shoulder disability in service or within one year of service discharge.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current right shoulder disability and his period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a back disability.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for a right shoulder disability is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


